396 F.2d 806
Anthony Nunzio ODDO, Appellant,v.UNITED STATES of America, Appellee.
No. 24918.
United States Court of Appeals Fifth Circuit.
June 18, 1968.
Certiorari Denied October 14, 1968.

See 89 S.Ct. 126.
Max Lurie, of Lurie & Capuano, Miami, Fla., for appellant.
Anthony Nunzio Oddo, pro se.
Lloyd G. Bates, Jr., Asst. U. S. Atty., Neal R. Sonnett, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
The appellant was indicted on three counts for the crime of passing counterfeit money. The trial on these three counts ended with a verdict of not guilty as to count one, disagreement of the jury as to count two, and acquittal as to count three. He was then tried again on the second count. During the course of the trial the government introduced in evidence all of the evidence that had previously been introduced in support of the two counts on which the appellant had been acquitted. This was over the objection of the appellant, who now contends that the admission of such evidence was error.


2
The rule that permits the introduction of evidence relating to similar transactions to show knowledge and intent of a person accused of crime, is not restricted to proof of transactions adequate to establish guilt of a prior or different offense. Under the principle announced by this court as early as Pilcher v. United States, 5 Cir., 113 F. 248, we conclude that the trial court did not err in the admission of this evidence.


3
The judgment is affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation